I



           QFFICE   OF THE AVORNEY   GENERAL       OF TEXAS          -
                              AUSTIN
GROVER   SELLERS
ATTORNEY  GLNERAL




       ?imorublo T. f:. ;:ll&arroa .
       County Cudltor
       !lillaboro,Toxo~




                                       Oourt   meets.. at rcguier
                                        tlln orders~khiota am
                                       n4 then reoordad    ‘la tM.
                                    lnutos as 8 phnanont'y~~             ,



                          naoeraary or ikandatory for ctnor&r
                          aa,by the Cqndstalonara Coat      to be
                          (I couaty   ;ludgr aad t&o cam 1aa¶oaars
                          UtttIt 'rOr 86id OWhr
                                         .        t0 b0~VQl$d anif

               . Artiole 834E, Verionta      Aa-.otebsd'
                                                       Civfl~Stututss,
       pwIlllsut
Honorable T. K. ~llklneon - pago'2


         Art. 5 of the State Constitution; oontalns language
         elxllar to the Soregoing statute.)
          Art1014 2549, V&non*a        Annotated Civil Statutes,
read; a8 foollowe:
             Vhe.oou,rt ahall require the oounty olerk to
        keep suitable booka in whioh shall be moorded the
        prboeedings of eaoh term of the court; whioh reoord
        shall be read aad.8ign44 after eaoh term by tho oounty
         n e -or the member prssidlng aad.attested by the
        :A@     The olerk ahall:also.reoord all authorized
       .pbooeidlngs of the oourf between teems; land auoh
       'r800rds shall be.reaq acrdsigned on the flret dey
       ~of t@ next term after suoh prooeedings ooourred.*
                Artiole 224S, Vernon*n Annotated Civil'Statutes,
i13 88    r0ii09w:

              "The county olerk shall be 4x oiiiolo dl'erk~
         bi tha CoPnaissionere'Cd&;     and he shell~attend
         upon eaoh term of sc.id~
                                Commirslon8,rar~Court;pre-
         serve and keep all baoka,,papsre,   r40ords and et-
         .feots'belongingthereto, laerieall notloee wrltti
         and prooees neo+#eary for the proper 4r4ou~lon oi
         tpe power8 and ~dutiee‘ot'fheCon&asioners* Court
         and perform all euoh’other duties as niaayb4 pre-
         Bciribed.bylaw.*
                +I0   atatad In Texas Jurl4prud~n08;Vol. 'al; page
570:
              .hhe Comzalesionerd*&urt is required to reoord
         upon aultablo books the prooeedinas of eaoh tern or
         oourti end the minutes are required to be read over
         and'signed by the OoUnty judge or-the member preeid-.
         ing and attested .by the olerk. All cruthorityexer-
         oised by tho oourt must be evidenoed in that *finer.
                                                             :
                                                                    37




      Honorabla T. K. :Vllkineon- page 3



           It ia not neoeasary,that a single book shall oon-
           tain the reoord of the oourt's prooecdinge; various
           books may be kept in whioh prooaedlnge relating to
           partioular mattera may ba properly recorded. Each
           book kept and us.e&for this purpose is, v;ithinthe
           meaning of the law, a minute book, and the entries
           therein made are minutes.
               WCo-m&3f!ion8ra~Court8 are oourts of reoord
          and they must authentioate all offioial aota, if
          suoh authentiaation ls,required, by a seal pre-
          sorlbed by atatute.
                "The requlrezuentathat every offloial aot of
           the 0omnlasion8re1 Court shall be evldenoed by an
          order entered upon the minutes of the oourt haa
          been aodlfled to the extent that where an order la
          ehod to have been actually made by the court, and
          hae been acted upon, the omfasion of the olerk to
          record the order,will not render it or the aota
          done in purauanoe therOOf void. Although an order
          of the Comr.lseloneralCourt h.aanever been entered
          upon the oo~urt'sminutea, It may neverthelaea be
          proved by parole evidenoe and given effect. The
          rule is neoeaaarily dlfferent where an order is
          required by the terma of a special statute to be.
          entered of reoord, or where a.general atatute de- -.
          olarea that euoh order ehall be void unless reoorded.
          It Is held that the evldsnoe to establleb B oontraot
          must be contained in the written prooeedlnge Of th8
          court. IIowcver,  if the oourt fails to plaoe an Or-
          der upon the minutea at the time r.henit is made,
          as required b!rlaw, the'order may be entered upon
          tha minutes et B eubsequent regular or 8PaOial
          s4ssfon.W
                Generally speakFag, the Commiesionera~ Court is a
-.:.. oourt of general juriediotion in this etate, and as we have
      seen, is a court OS reoord. It is a oourt of tremendous im-
      portance, eince it has jurledlotion over the county affairs
                                                             .I




                                                                  38




Honorable T. F. ;filklnaon- pace 4



of the oounty. The pub110 has a deep oonoern with the
offlclal aots of suoh oourt, and its prooeedings therefore
are of suoh importenoe as that an aoourate reoord should
be kept for the q,eneral Information of the public aonoerned.
?.!oreovcr,
          while It sometimes happens that the failure to
make a minute of oertaln prooeedlngs is not fatal to the
validity of the same (see Landa v. State, 131 S. Vi. (2)
321), and thet the validity of an order properly peesed
1s susceptible ot proof, and.the order may be proved by
oral testimony (Bourn v. Ford, 252 S. ?i.491). nevertheless,
the atatutory requirement for duly recorded minutes, attested
by the proper otiloere, la the sarer way, and matters of such
importance should not be left to the dlffloult and sometimea
uncertain method or proof dahors the record. We knov:or no
statute requlrlne the County Comrcisslonersto sign the orders
of the Co.mmlssioners*Court.  I!owever,aa above stated, the
Comxlssloners~ Court shall require the county clerk to keep
suitable book8 In whloh shall be reaorded.the proaeedings of
each tern of the court; whioh reoord shall be read and signed
arter each term by the oounty judge, or the member presiding
and attested by the clerk.

                                  Yours very truly
                            A%“l’O:J KY (; G:hWL   W   T ,zX,;Y




                                         Ardell Willieme
                                               Assistant
A'Y: zd